POULI'OT, J.
This casé is before the Court on defendant’s motion for a new trial after a jury had brought in a verdict for the plaintiff in the sum of $811.10.
The grounds for the motion are the usual ones but there is only one ground, that the amount of the damages assessed is excessive, that is urged by the defendant in his argument on the motion.
There is no question as- to the liability of -the plaintiff and, as counsel have tacitly admitted that there is liability, that feature of the case will not be discussed.
Counsel on both sides seem to agree that the money loss of the plaintiff amounted to $311.10, leaving, it appeared, that the jury assessed $500 as compensation to the plaintiff for his pain and suffering.
It appears from the evidence that the plaintiff was injured on September 11, 1930, being struck by the defendant’s automobile, which the defendant’s son -was backing into a side street for the purpose of changing the direction of the car and pinned the plaintiff up against a fence over which the plaintiff was leaning looking down the side street and with his back to the main highway on which the defendant’s car was being operated.
The plaintiff was taken to the office of Dr. Giura, who treated him for a day or two -and then sent him to the Truesdale Hospital in Fall River, where X-rays were taken, and where it was determined that there was no bone injured. He was then treated by Dr. Davenport, who, on October 4, 1930, discharged him as being able to go to work the following week.
During the first few days that the plaintiff suffered from his injuries he underwent somewhat severe pain, bixt this pain gradually tapered off so that at the time he was discharged by Dr. Danforth, there wasn’t much evidence of any serious suffering.
It seems to the Court that under the evidence of this case the amount of $500 is rather greater compensation than the plaintiff should receive for such a short period of suffering. If the plaintiff shall within ten days file his remittitur of all of the 'verdict in excess of $611.10, the defendant’s motion for a new trial is denied, otherwise granted on damages alone.